Citation Nr: 1141515	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  06-34 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in December 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for the cause of the Veteran's death.

When the case was last before the Board in March 2010, it was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2.  The Veteran's death certificate shows that he died in December 2005, and the immediate cause of death was listed as colon cancer.  No other contributory causes of death are listed. 

3.  At the time of the Veteran's death, service connection had not been established for any disability. 

4.  The Veteran's colon cancer was not present during service or within one year of discharge from service, it has not been shown to have been causally or etiologically related to service, nor has it been shown to have been the result of exposure to herbicides during service. 






CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the RO provided the appellant with notice in letters dated in March 2006, June 2006 and April 2010.  The March 2006 letter was sent prior to the initial decision denying the claim in May 2006.  However, this letter was incomplete in that it failed to inform the appellant that the Veteran had not been service-connected for any disabilities and it failed to inform the appellant regarding effective dates.  As such, corrective notice was sent to the appellant in June 2006 and April 2010.  Together, those letters informed the appellant that the Veteran was not service-connected for colon cancer and that the appellant needed to submit evidence that showed a disability was incurred or aggravated during service and was the primary or contributory cause of the Veteran's death.  The letters outlined VA and the appellant's respective duties for providing evidence.  The April 2010 letter also contained the relevant effective date provisions.  Although the notice was provided after the initial adjudication of the claim in May 2006, the claim was subsequently readjudicated in an August 2010 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

In addition, the RO and AMC notified the appellant in the notice letters about the information and evidence that VA will seek to provide.  In particular, the notice letters indicated that reasonable efforts would be made to help her obtain evidence necessary to support her claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  

The RO also informed the appellant about the information and evidence that she was expected to provide.  The letters notified the appellant that she must provide enough information about the Veteran's records so that they could be requested from the agency or person that has them.  The letters further stated that it was the appellant's responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  While the treatment records from University of Texas Anderson Cancer Center are not of record, the Board notes that the April 2010 notice letter specifically requests that the appellant sign and return the authorization and consent to release information form so that VA may obtain them.  The appellant did not respond to the request and did not complete the requested form so that VA could obtain the treatment records, nor did she submit those private treatment records herself.  

The appellant has not been afforded a VA medical opinion in conjunction with her claim.  The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As will be discussed below, there is no indication that colon cancer may be associated with the Veteran's service because there is no evidence of treatment in service or within the first post-service year, and the presumptive provisions are inapplicable.  Moreover, the appellant has not provided a medical opinion that supports the appellant's assertions as to a nexus between the Veteran's colon cancer and the his military service, despite specifically being asked or invited to present or identify such evidence in the notice letters.  Based on the facts of this case, VA has no duty to obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the March 2010 Board remand instructed the RO to send the appellant an authorized release form so that she could authorize VA to obtain the medical records from University of Texas Anderson Cancer Center.  The remand also instructed the RO/AMC to send the appellant a letter regarding the information and evidence required to substantiate the claim pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  Such a letter was sent in April 2010.  Additionally, the letter requested that appellant complete and return the authorization and consent to release information form.  The Board finds that the RO has complied with the Board's instructions and that the April 2010 letter substantially complies with the Board's March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

GOVERNING LAW AND REGULATIONS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to law and regulations regarding service connection, the Board notes that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; type II diabetes; Chronic lymphocytic leukemia; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx or trachea); Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service connected if they manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, shall have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to service connection for the cause of the Veteran's death if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

ANALYSIS

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As reflected above, the certificate of death indicates that the Veteran died in December 2005.  The immediate cause of death was colon cancer.  It was not noted that the colon cancer was due to or as a consequence of any other condition.  Additionally, no other significant conditions contributing to the Veteran's death but not resulting in the underlying cause were listed on the death certificate.

The appellant contends that the Veteran's colon cancer was the result of his exposure to herbicides while serving on active duty in Vietnam.  At the time of his death, the Veteran was not service-connected for any disability.  

With respect to the appellant's contentions that the Veteran's colon cancer was caused by exposure to herbicides during service, the Board notes that the Veteran did serve in Vietnam; therefore, exposure to herbicides is conceded.  However, as noted above, colon cancer is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between exposure to an herbicide agent, and the occurrence of colon cancer.  See 38 C.F.R. § 3.309(e).  Moreover, the appellant has not submitted any medical or scientific evidence suggesting any link between exposure to herbicides and the occurrence of colon cancer.  Therefore, the Veteran's colon cancer is not considered to be service-connected on a presumptive basis as a result of herbicide exposure.

Additionally, the Veteran's service treatment records are negative for colon cancer and the separation examination is negative for colon cancer.  The initial diagnosis of colon cancer came just 18 months prior to the Veteran's death in December 2005.  As such, it was well over 30 years after the Veteran's discharge from service.

There is also no competent evidence linking the Veteran's colon cancer to military service, to include exposure to herbicides therein.  The appellant has not alleged that the Veteran had had continuous symptomatology since service and there is no medical evidence indicating that the colon cancer was otherwise in any way related to service.  

In essence, the evidence linking the Veteran's colon cancer to active service is limited to the appellant's own statements.  To the extent that the appellant has generally indicated continuity of symptomatology and with regard to the appellant's allegation that the colon cancer is a result of exposure to herbicides during service, while she is competent to report what symptoms she witnessed occur in the Veteran, the appellant's testimony must be weighed against the objective evidence.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The fact that the separation examination report revealed normal abdomen, viscera, anus, and rectum examination, the lack of notation of any colon cancer in the service treatment records, and the absence of evidence of any colon cancer until over 30 years after service, serve to outweigh any general testimony regarding continuity of symptomatology.  Maxson v. Gober, 230 F.3d at 1333 (the passage of many years between service and documentation of a claimed disability can be a factor that weighs against a claim for service connection).  Moreover, the appellant's contentions regarding the Veteran's colon cancer being etiologically related to the Veteran's exposure to herbicides is outweighed by the fact that there is no sound medical and scientific evidence indicating that a positive association exists between exposure to an herbicide agent and the occurrence of colon cancer.  See 38 C.F.R. § 3.309(e).  

The appellant has not generally asserted that the Veteran's colon cancer is etiologically related to military service in general, apart from the allegation that it is due to herbicide exposure therein.  Regardless, the Board has considered the appellant's lay assertions in deciding this claim.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

However, the appellant as a lay person is not competent to testify that the Veteran's colon cancer was caused by his active service, to include exposure to herbicides.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the appellant is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether the Veteran's colon cancer is related to herbicide exposure.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, colon cancer is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of colon cancer requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the appellant is competent to report what she observed the Veteran experience, or symptoms he described or were discernable to her, her statements as to the cause and diagnosis of his colon cancer do not constitute competent evidence.  As a layperson, she is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the appellant's statements regarding the etiology and diagnosis of the Veteran's terminal colon cancer in this case do not constitute competent medical evidence on which the Board can make a service connection determination. 

In sum, the competent, credible evidence of record shows that the Veteran's colon cancer is not etiologically related to military service, to include exposure to herbicides therein.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


